DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ring seal fully filling the annular gap (claim 18, and including the limitations of claim 17 that claim 18 is dependent on) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. As such would appear to not be able to be overcome without the introduction of at least some small amount of new matter it is recommended Applicant wither cancel this claim or amend such to not require it to be completely filled.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 recites the limitation that “the ring seal fully fills the annular gap”. Though this limitation is recited verbatim in the original specification it is not considered to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbes et al. (US 4,188,037).
With regard to claims 1 and 8, Abbes discloses a gasket assembly (1 as seen in Figs. 1, etc.), comprising: a ring seal (including elements 5-11, etc.) comprising: an annular sealing body 

claims 3 and 11, Abbes discloses that the annular sealing body comprises/forming with a width less than a width of at least one of the annular outer seal portion and annular inner seal portion (i.e. the axial width between 8 and 9 is smaller than the axial width of the annular outer seal portion at 10 and 11 and the annular inner seal portion at 6/7).

With regard to claims 4 and 12, Abbes discloses that the annular sealing body comprises/forming with a width less than a width of at both the annular outer seal portion and annular inner seal portion (i.e. the axial width between 8 and 9 is smaller than the axial width of the annular outer seal portion at 10 and 11 and the annular inner seal portion at 6/7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abbes et al. (US 4,188,037) in view of Smith et al. (US 2016/0084690).
With regard to claim 9, Abbes is silent as to the exact type of joint that the ring joint gasket is inserted into and thus fails to explicitly disclose the step of inserting the ring joint gasket into a flange of a ring-type joint.
Smith discloses a similar method of forming a gasket assembly (as seen in Figs. 3-4 including gasket 140) that includes the step of inserting the ring joint gasket into a flange of a ring-type joint (as seen in Figs. 3-4, described in the abstract, etc.).
It would have been considered obvious to have modified the invention of Abbes such that the method includes the step of inserting the ring joint gasket into a flange of a ring-type joint as taught by Smith. Such a modification would provide the expected result of providing the desirable gasket of Abbes to seal a ring joint with a flange.

With regard to claim 16, Abbes is silent as to the exact type of joint that the ring joint gasket is inserted into and thus fails to explicitly disclose the step of inserting the ring joint gasket into a flowmeter flange.
Smith discloses a similar method of forming a gasket assembly (as seen in Figs. 3-4 including gasket 140) that includes the step of inserting the ring joint gasket into a flowmeter flange (as seen in Figs. 3-4, described in the abstract, etc.).


With regard to claim 17, Abbes discloses the step of compressing the ring seal in an annular gap defined by the ring gasket (as seen in Fig. 1, etc.), but is silent as to the exact type of joint that the ring joint gasket is inserted into and thus fails to explicitly disclose the annular gap is also defined by a flange.
Smith discloses a similar method of forming a gasket assembly (as seen in Figs. 3-4 including gasket 140) that includes the step of inserting the seal into an annular gap defined in part by a flange (as seen in Fig. 3, etc.).
It would have been considered obvious to have modified the invention of Abbes such that the method includes using the ring seal on a flange as taught by Smith. Such a modification would provide the expected result of providing the desirable gasket of Abbes to seal a ring joint of a flowmeter flange.

Response to Arguments
Applicant's arguments filed 19 October 2021 have been fully considered but they are not persuasive. Additionally as several claims have been amended some of the arguments may be moot in view of the new/amended grounds of rejection above.
Applicant’s first argument is that “the portion indicated by the Examiner has a rounded profile, and fails to define a frustoconical portion and also fails to disclose a frustum”. This 

    PNG
    media_image1.png
    355
    478
    media_image1.png
    Greyscale


Other arguments presented towards references no longer relied upon are moot, and arguments directed towards dependent claims are not persuasive as all claims currently stand rejection.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675